Case 9:20-md-02924-RLR Document 2801 Entered on FLSD Docket 02/12/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                         MDL NO 2924
   PRODUCTS LIABILITY                                                 20-MD-2924
   LITIGATION


                                               JUDGE ROBIN L ROSENBERG
                                       MAGISTRATE JUDGE BRUCE REINHART
   _________________________________________/
   THIS DOCUMENT RELATES TO:
   Gloria Wilson                                              Case No. 9:20-cv-81974
   _________________________________________/
             PLAINTIFF’S MOTION FOR EXTENSION OF TIME FOR SERVICE


          NOW COMES PLAINTIFF, GLORIA WILSON, by and through her counsel OLIVER

   LAW GROUP PC, and moves this Honorable Court for an order extending time for service of

   process on Defendants Patheon Manufacturing Services LLC and Pfizer Inc. pursuant to Fed. R.

   Civ. Pro 4(m) and as more fully set forth in the accompanying brief.

          WHEREFORE, PLAINTIFF prays that this Honorable Court enter the proposed order

   submitted simultaneously with this Motion and Brief.




                                                              Respectfully Submitted,
   Date: February 12, 2021                                    /s/Alyson Oliver
                                                              Alyson Oliver
                                                              Attorney for Plaintiff
Case 9:20-md-02924-RLR Document 2801 Entered on FLSD Docket 02/12/2021 Page 2 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                             MDL NO 2924
   PRODUCTS LIABILITY                                                     20-MD-2924
   LITIGATION


                                               JUDGE ROBIN L ROSENBERG
                                       MAGISTRATE JUDGE BRUCE REINHART
   _________________________________________/
   THIS DOCUMENT RELATES TO:
   Gloria Wilson                                                          Case No. 9:20-cv-81974
   _________________________________________/
                         PLAINTIFF’S BRIEF IN SUPPORT OF MOTION
                           FOR EXTENSION OF TIME FOR SERVICE

          Summons were issued for Defendants Patheon Manufacturing Services LLC and Pfizer

   Inc. on October 29, 2020. While all other Defendants received timely service of process pursuant

   to PTO 13, service to Defendants Patheon Manufacturing Services LLC and AmerisourceBergen

   Corporation was not made in accordance with PTO 13. Although service was initiated on

   November 7 and 10, 2020 in a timely manner as reflected in Exhibit A, the USPS tracking service

   has no return and essentially it appears that the service was lost in transit. Given historical mailing

   errors/delays during the COVID pandemic, Plaintiff requests extension of time for service for good

   cause shown.

          Fed. R. Civ. Pro 4(m) provides that where a defendant is not served within 90 days after

   the complaint is filed, the court – on motion or on its own after notice to plaintiff – must dismiss

   the action without prejudice against that defendant or order that service be made within a specified

   time. But if the plaintiff shows good cause for the failure, the court must extend the time for

   service for an appropriate period.
Case 9:20-md-02924-RLR Document 2801 Entered on FLSD Docket 02/12/2021 Page 3 of 9




          Under 1993 amendments to Federal Rules of Civil Procedure, courts have been accorded

   discretion to enlarge 120-day period for service of process under Fed. R. Civ. P. 4(m) even if there

   is not good cause shown; thus, rules convey clear message that complaints are not to be dismissed

   if served within 120 days or within such additional time as court may allow. Horenkamp v. Van

   Winkle & Co., 402 F.3d 1129, 18 Fla. L. Weekly Fed. C 307, 60 Fed. R. Serv. 3d (Callaghan)

   1260, 2005 U.S. App. LEXIS 4137 (11th Cir. 2005). When considering plaintiff’s failure to timely

   effect service, district court must first inquire whether plaintiff has established good cause for

   failing to effect timely service, and if good cause is shown, court must extend time for service for

   appropriate period; however, if good cause does not exist, court may, in its discretion, either

   dismiss action without prejudice or direct that service be effected within specified time. Panaras

   v Liquid Carbonic Indus. Corp. (1996, CA7 Ill) 94 F3d 338, 71 BNA FEP Cas 1313, 68 CCH EPD

   P 44251, 35 FR Serv 3d 1343.

          Here, Plaintiff has diligently pursued this action and effectuated service on all Defendants

   other than the two at issue here. Service was timely effectuated, but apparently lost in the USPS

   system. Plaintiff has already resent the service of process as soon as the error was realized.

   Allowing additional time to effectuate service will not prejudice any party and will allow this case

   to proceed in one proceeding as to all Defendants as opposed to piecemeal litigation and same is

   in the best interest of justice, the parties, and judicial economy.

          WHEREFORE, PLAINTIFF prays that this Honorable Court enter the proposed order

   submitted simultaneously with this Motion and Brief.

                                                                  Respectfully Submitted,
   Date: February 12, 2021                                        /s/Alyson Oliver
                                                                  Alyson Oliver
                                                                  Attorney for Plaintiff
Case 9:20-md-02924-RLR Document 2801 Entered on FLSD Docket 02/12/2021 Page 4 of 9




                                    CERTIFICATE OF SERVICE

          I hereby certify that on February 12, 2021 I electronically filed the foregoing document

   with the Clerk of Court using the CM/ECF system which will send notification of such filing to

   all parties that are CM/ECF participants in this action.

                                         OLIVER LAW GROUP, P.C.

                                         By: _s/ Alyson Oliver
                                         Alyson Oliver, MI State Bar # P55020
                                         notifications@oliverlawgroup.com
                                         1647 W. Big Beaver Rd.
                                         Troy, MI 48084
                                         T: (248) 327-6556
Case 9:20-md-02924-RLR Document 2801 Entered on FLSD Docket 02/12/2021 Page 5 of 9




                              Exhibit A
-md-02924-RLR Document 2801 Entered on FLSD Docket 02/12/2021 P
      Case
2/12/2021     9:20-md-02924-RLR Document 2801    Entered
                                           USPS.com® - USPSon  FLSDResults
                                                            Tracking® Docket 02/12/2021 Page 7 of 9
         ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                               ®                                                  FAQs   




                                                   Track Another Package   +




                                                                                                Remove   
   Tracking Number: 70190700000191733350

   The delivery status of your item has not been updated as of November 7, 2020, 1:10 am. We
   apologize that it may arrive later than expected.




                                                                                                         Feedback
   Alert
   November 7, 2020 at 1:10 am
   Awaiting Delivery Scan

   Get Updates          




                                                                                                   
       Text & Email Updates


                                                                                                   
       Tracking History


                                                                                                   
       Product Information



                                                          See Less   




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction                                                                   1/2
-md-02924-RLR Document 2801 Entered on FLSD Docket 02/12/2021 P
      Case
2/12/2021     9:20-md-02924-RLR Document 2801    Entered
                                           USPS.com® - USPSon  FLSDResults
                                                            Tracking® Docket 02/12/2021 Page 9 of 9
         ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                               ®                                                  FAQs   




                                                   Track Another Package   +




                                                                                                Remove   
   Tracking Number: 70190700000191733305

   Your package is moving within the USPS network and is on track to be delivered to its final
   destination. It is currently in transit to the next facility.




                                                                                                         Feedback
   In-Transit
   November 10, 2020
   In Transit to Next Facility

   Get Updates          




                                                                                                   
       Text & Email Updates


                                                                                                   
       Tracking History


                                                                                                   
       Product Information



                                                          See Less   




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction                                                                   1/2
